               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

 THOMAS JONES, JOSEPH
 CHARLES LOHFINK, SUE
 BEAVERS, RODOLFOA REL, and
 HAZEL REED THOMAS, on behalf
 of themselves and others similarly
 situated and

 MARTHA EZELL LOWE,
 individually and on behalf of a class
 of similarly situated employees,
 et al.                                                         CONSOLIDATED
                                                                   PLAINTIFFS

 v.                                               CAUSE NO. 1:17cv319-LG-RHW

 KPMG LLP and TRANSAMERICA
 RETIREMENT SOLUTIONS
 CORPORATION                                                       DEFENDANTS

                               FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered herewith as

well as the [53] Memorandum Opinion and Order entered on December 18, 2019,

this Court finds that this lawsuit should be dismissed pursuant to Fed. R. Civ. P.

12(b)(1).

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this lawsuit is

hereby DISMISSED for lack of jurisdiction.

       SO ORDERED AND ADJUDGED this the 21st day of February, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE
